17‐552‐cr 
United States v. Quashie 
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                                       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 24th day of April, two thousand eighteen. 
                     
PRESENT:  RICHARD C. WESLEY,  
                    DENNY CHIN, 
                                         Circuit Judges, 
                    JESSE M. FURMAN, 
                                         District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA,                                                              
                              Appellee, 
                                                                                              17‐552‐cr     
                          v. 
 
DIEGO ERCOLI, 
                              Defendant, 
 
                         and 
 
RYAN QUASHIE, 
                              Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                 
   
*       Jesse M. Furman, of the United States District Court for the Southern District of New 
York, sitting by designation. 
                                                                                               


FOR DEFENDANT‐APPELLANT:                 PETER J. TOMAO, Garden City, New York. 
 
FOR APPELLEE:                            JO ANN M. NAVICKAS, Assistant United 
                                         States Attorney (Julia Nestor, Erik D. Paulsen, 
                                         Assistant United States Attorneys, on the brief), 
                                         for Richard P. Donoghue, United States 
                                         Attorney for the Eastern District of New York, 
                                         Brooklyn, New York. 
 
              Appeal from the United States District Court for the Eastern District of 

New York (Cogan, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Defendant‐appellant Ryan Quashie appeals from a judgment of the 

district court imposed February 10, 2017, after a jury convicted him of one count of 

Hobbs Act Robbery Conspiracy and one count of attempted Hobbs Act Robbery, in 

violation of 18 U.S.C. § 1951(a).  Quashie was sentenced principally to 54 monthsʹ 

imprisonment on each count to run concurrently, to be followed by three yearsʹ 

supervised release.   

              On appeal, Quashie argues that the district court erred (1) when it 

permitted the government to introduce evidence of his prior bad acts at trial, and (2) in 

applying certain sentencing enhancements based on its findings that Quashie had 

perjured himself at trial and that the use of a firearm was foreseeable in the commission 




                                           ‐ 2 ‐ 
 
                                                                                                


of his crimes.  We assume the partiesʹ familiarity with the underlying facts, procedural 

history, and issues on appeal. 

    1.   Prior Bad Acts 

              We afford district courts wide latitude in determining whether evidence is 

admissible.  United States v. Miller, 626 F.3d 682, 687‐88 (2d Cir. 2010).  We therefore 

review the evidentiary rulings of a district court for abuse of discretion and reverse only 

in cases involving ʺmanifest error.ʺ  Id. at 688 (citation and internal quotation marks 

omitted). 

              We are not persuaded that the district court erred in admitting evidence of 

Quashieʹs prior bad acts at trial, including testimony related to Quashieʹs involvement 

in uncharged robberies.  The evidence was admissible for the purposes outlined by the 

district court, including (1) to complete the story of the charged conspiracy at issue, and 

(2) under Federal Rule of Evidence 404(b), to provide context for the relationship among 

Quashie, the co‐conspirators, and the accomplices, and to establish the modus operandi of 

the robbery crew.   

              The district court also provided a sufficient limiting instruction as to the 

permissible uses and purpose of the evidence, and made clear that it was not to be 

substituted as proof that Quashie had committed the charged crimes or of criminal 

propensity.  See United States v. Snype, 441 F.3d 119, 129‐30 (2d Cir. 2006) (explaining 

that ʺthe law recognizes a strong presumption that juries follow limiting instructionsʺ).  


                                            ‐ 3 ‐ 
 
                                                                                                


Accordingly, to the extent there was any risk of unfair prejudice, we conclude that it did 

not ʺsubstantially outweigh[ ]ʺ the probative value of the evidence.  Fed. R. Evid. 403.    

    2.   Guidelines Calculation 

              We review the procedural and substantive reasonableness of a sentence 

under a ʺdeferential abuse‐of‐discretion standard.ʺ  United States v. Aldeen, 792 F.3d 247, 

251 (2d Cir. 2015) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)).   

              We are not persuaded that the district court procedurally erred in 

applying (1) a two‐level sentencing enhancement based on its finding that Quashie had 

perjured himself at trial; and (2) a five‐level sentencing enhancement for the 

brandishing of firearms during the attempted robbery of which Quashie was convicted.   

              As to the perjury enhancement, the district court found that Quashie had 

perjured himself at trial in at least two ways:  his testimony regarding his lack of 

involvement in the robbery conspiracy and his testimony about his relationship with his 

co‐conspirator, and lead witness, Harry Pacheco.  See United States v. Dunnigan, 507 U.S. 

87, 94, 97 (2003) (a ʺtrial court must make findings to support all the elements of a 

perjury violation,ʺ that is, the court must find that the defendant gave ʺfalse testimony 

concerning a material matter with the willful intent to provide false testimonyʺ). 

              We agree with the district court that the two‐level obstruction 

enhancement was merited in light of the evidence of Quashieʹs guilt and his deliberate 

mischaracterization of his relationship with Pacheco.  The district courtʹs finding that 


                                              ‐ 4 ‐ 
 
                                                                                                     


Quashieʹs false statements were a ʺdeliberate fabricationʺ is supported by the record.  

App. 72.  See id. (perjurious testimony requires the ʺwillful intent to provide false 

testimony, rather than as a result of confusion, mistake, or faulty memoryʺ); see also 

United States v. Thompson, 808 F.3d 190, 195 (2d Cir. 2015). 

                       As to the brandishing of firearms enhancement, we conclude that the 

district court did not err, much less plainly err, in including the five‐level firearms 

enhancement in its Guidelines calculation.*  Given the evidence of the robbery crewʹs 

advance preparation for the attempted robbery ‐‐ which included outfitting the crew 

with weapons ‐‐ as well as the actual use of firearms in the commission of the attempted 

robbery, we agree with the district court that it was foreseeable to Quashie that firearms 

would be brandished in carrying out the attempted robbery.  See United States v. Medina, 

74 F.3d 413, 417 (2d Cir. 1996) (per curiam).  The district court therefore did not err by 

enhancing Quashieʹs sentence under U.S.S.G. § 2B3.1(b)(2)(C). 

                         

                                                    . . . 




                                                 
*        Quashie did not challenge the five‐level enhancement for the brandishing of firearms at 
sentencing, nor did he challenge the descriptions of the offense in the Pre‐Sentence Report, 
which listed the use of firearms by the perpetrators.  Hence, we review the district courtʹs ruling 
in this respect for plain error.  See United States v. McCrimon, 788 F.3d 75, 78 (2d Cir. 2015) (per 
curiam). 

                                                    ‐ 5 ‐ 
 
                                                                                      


             We have considered Quashieʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                        
                                       FOR THE COURT: 
                                       Catherine OʹHagan Wolfe, Clerk 




                                         ‐ 6 ‐